Form 10KSB Tank Sports, Inc. - TNSP Filed: June 13, 2008 (period: February 29, 2008) Table of Contents PART I Page ITEM 1 DESCRIPTION OF BUSINESS 2 ITEM 2 DESCRIPTION OF PROPERTY. 2 ITEM 3 LEGAL PROCEEDINGS 2 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 3 ITEM 5 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 3 ITEM 6 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 3 ITEM 7 FINANCIAL STATEMENTS 7 ITEM 8 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 23 ITEM 8A CONTROLS AND PROCEDURES 23 PART II ITEM 9 DIRECTORS, EXECUTIVE OFFICERS. PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) 24 ITEM 9B COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 24 ITEM 10 EXECUTIVE COMPENSATION 25 ITEM 11 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 25 ITEM 12 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 25 ITEM 13 EXHIBITS AND REPORTS ON FORM 8-K 26 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 26 SIGNATURES 27 EX-31.1 CERTIFICATE OF PRINCIPAL EXECUTIVE OFFICER AS REQUIRED BY RULE 13A-14(A)/15D-14RULE 13A-14(A)/15D-14 EX-31.2 CERTIFICATE OF PRINCIPAL ACCOUNTING OFFICER AS REQUIRED BY RULE 13A-14(A)/15D-14 EX-32.1 CERTIFICATE OF PRINCIPAL EXECUTIVE OFFICER AS REQUIRED BY RULE 13A-14(B) AND RULE 15D- 14(B) (17 CFR 240.15D-14(B)) AND SECTION 1 THE UNITED STATES CODE EX-32.2 CERTIFICATE OF PRINCIPAL ACCOUNTING OFFICER AS REQUIRED BY RULE 13A-14(B) AND RULE 15D-14(B) (17 CFR 240.15D-14(B) AND SECTION 1 OF THE UNITED STATES CODE UNITED STATES SECURITIES
